Citation Nr: 0925334	
Decision Date: 07/07/09    Archive Date: 07/21/09

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for a left foot 
disability.

2. Entitlement to service connection for a right knee 
disability, to include as secondary to a left foot 
disability.

3. Entitlement an initial evaluation in excess of 10 percent 
for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to March 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 2002, the RO in pertinent 
part denied the Veteran's claims of service connection for a 
left foot disability, right knee disability and hemorrhoids.  
Based on the receipt of additional evidence, the RO, by a 
rating decision dated in August 2004, granted service 
connection for hemorrhoids, assigning an evaluation of 10 
percent.  The Veteran continued to disagree with the denials 
of service connection and with the initial rating assigned 
for hemorrhoids.  

In January 2006, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
that proceeding has been associated with the claims file.  

In a May 2006 decision, the Board denied, among other things, 
service connection for left foot and right knee disabilities 
and an initial rating in excess of 10 percent for 
hemorrhoids.  The Veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In an October 2008 
memorandum decision, the Court vacated and remanded the May 
2006 Board decision as to these issues.

Following the issuance of the March 2005 supplemental 
statement of the case (SSOC), the Veteran and his 
representative on several occasions submitted additional 
evidence not previously considered by the RO.  The Veteran 
has waived RO consideration of that evidence.  As such, the 
Board may consider the appeal.  38 C.F.R. § 20.1304 (2008).

The issue of a higher initial rating for hemorrhoids is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1. The Veteran sustained fractures of the second and third 
metatarsals of the left foot in service. These fractures 
healed without residual disability.

2. There is no competent medical evidence establishing that 
degenerative joint disease of the left foot, which was first 
documented many years after service, is related to service to 
include inservice fractures of the left second and third 
metatarsals.

3. The Veteran's in-service complaints concerning the right 
knee resolved without residual disability.

4. Degenerative joint disease of the right knee was initially 
demonstrated many years after service, and there is no 
competent medical evidence to link it to service.


CONCLUSIONS OF LAW

1. A left foot disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2. A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability. The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Since the Court's decision is premised on the five 
elements of a service connection claim, it is the consensus 
opinion within the VA that the analysis employed can be 
analogously applied to any matter that involves any one of 
the five elements of a service connection claim.

In the present appeal, the appellant was provided with notice 
in September 2002 of what type of information and evidence 
was needed to substantiate his claim of service connection 
for the disabilities at issue, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the aforementioned 
disabilities.  Despite the inadequate notice provided to the 
appellant on these latter two elements, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993 (where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims for service connection for 
left foot and a right knee disability, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.

In sum, VA satisfied its duty to notify by means of the 
September 2002 and May 2005 letters from the RO to the 
appellant, as well as the statement of the case and the 
supplemental statement of the case.  The letters informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  The statement of the case issued in September 
2004 included the relevant laws and regulations regarding 
service connection.  The RO letters, the rating decision, the 
statement of the case and the supplemental statement of the 
case thus informed the appellant of what was needed to grant 
the appellant's claims in this case.  The Board concludes 
that this notice satisfied the VCAA notice requirements.  In 
addition, the Board notes that the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  Further, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, to include testifying in a 
personal hearing before the Board.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Bernard, 4 Vet. App. 384.



Duty to assist

With regard to the duty to assist, the record contains the 
Veteran's service treatment records, post-service private and 
VA medical records and the reports of VA examinations.  The 
appellant has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded a VA examination in July 2004 to 
obtain an opinion as to whether his left foot and right knee 
disabilities can be directly attributed to service.  The 
Board finds the examination report to be comprehensive and 
sufficient in addressing the service connection issues at 
hand.  In this regard, it is noted that the examiner reviewed 
the Veteran's claims file prior to rendering his conclusions 
and provided a summary of the Veteran's relevant medical 
history as documented in the claims file.  After conducting a 
physical examination and reviewing X-ray reports of both 
knees, the left ankle and left foot, the examiner described 
his findings in detail and provided the rationale for the 
opinions and conclusions rendered.  For these reasons, the 
July 2004 examination report is thorough and supported by 
objective and clinical findings, and is therefore adequate 
upon which to base a decision.  Further examination or 
opinion is not needed on these claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's 
military service.  This is discussed in more detail below.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim.  Essentially, all available evidence 
that could substantiate each claim has been obtained.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service. 38 U.S.C.A. § 1110.

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent or 
more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service. This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity. Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be established on a secondary basis 
for disability that is proximately due to, or the result of, 
a service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  71 FR 52744 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Establishing service 
connection on a secondary basis essentially requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen v. Brown, 7 Vet. App. 
439 (1995), it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board may 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is the version that favors the claimant.

a. Left foot disability 

The Veteran contends that he has a left foot disability as a 
result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.  

The evidence supporting the Veteran's claim includes his 
service treatment records, which show that a large valve, 
weighing 200 pounds fell on his left foot in December 1972.  
An X-ray study revealed non-displaced simple fractures of the 
second and third metatarsals.  He was placed in a short-leg 
walking cast.  The cast was removed twice, first on January 
12, 1973, when an X-ray study revealed that the fracture was 
still present and he was re-casted.

The evidence against the claim includes the service treatment 
records and the post-service treatment records, including the 
opinion of a VA physician.  Service treatment records reflect 
that the Veteran's walking cast was removed the second time 
on January 28, 1973 after an X-ray study showed that the 
fracture had healed.  The Board observes that the feet were 
subsequently evaluated as normal on the separation 
examination in March 1973.  There is no clinical evidence of 
any problems involving the left foot for many years after 
service.  Private medical records show that the Veteran was 
seen in January 1998 and reported that he had injured his 
left foot three days earlier.  An examination disclosed 
tenderness over the metatarsal area medially, first and 
second, of the foot.

The Veteran was examined by the VA in July 2004, at which 
time the claims folder was reviewed.  The examiner noted that 
the Veteran had sustained fractures of the left second and 
third toes, but that they had healed by the final time the 
cast was removed.  This is supported by an X-ray study in 
March 1973 that revealed that the fractures had healed and 
the Veteran could return to duty.  The examiner further noted 
that there was no reference to any residuals at the time of 
the separation examination in March 1973.  An X-ray study of 
the left foot on the July 2004 VA examination showed mild 
hypertrophic changes of the tarsal-metatarsal joints.  The 
examiner commented that there was no X-ray evidence of any 
residuals of the fractures of the metatarsals and that, 
therefore, it was unlikely that the degenerative changes of 
the left foot were the direct and proximate result of the 
injury sustained in service.

At the November 2006 Travel Board hearing, the Veteran 
testified that the cast on his left foot had been removed 
prior to discharge even though his left foot injury had not 
healed completely and he was still limping.  He recalled 
telling the examiner during his separation examination that 
he felt discomfort in his foot but the examiner did not take 
any X-rays or note any such complaints in the examination 
report.  The Veteran testified that after he returned home 
from service, he continued to have problems with his left 
foot.  He further testified that he had been wearing an air 
cast for the last 15 years.  

Additional X-rays of the left foot were taken in October 
2007.  The Veteran was found to have degenerative changes at 
the tarsal-metatarsal joints, involving the second, third and 
fourth metatarsal bones.  No acute fracture, dislocation or 
calcaneal spur was seen.  The tarsal bones were well aligned.  
The impression was no acute abnormality.  

VA treatment records also reflect treatment for a left ankle 
condition.  Records dated in November 2007 show that the 
molding for a custom ankle-foot orthosis (AFO) for the left 
foot had been requested for the Veteran.  It was noted that 
the disability for which the custom molding was made was 
arthrosis of the subtalar joint of the left foot.  In October 
2008, an orthodic replacement was requested for a valgus 
ankle disability.  Additionally, a December 2004 private 
medical statement states that the Veteran was previously seen 
in 2002 for a persistently painful left ankle.  The Board 
notes that there is no indication that the aforementioned 
left ankle condition is related to the Veteran's degenerative 
changes at the second, third and fourth tarsal-metatarsal 
joints.  

Taking into account all of the relevant evidence of record, 
service connection for a left foot disability is not 
warranted.  The Board has thoroughly considered the Veteran's 
lay statements that he was still limping and experiencing 
discomfort in his left foot at discharge.  Lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007) (explaining that a layperson's evidence is sufficient 
when the layperson is competent to identify the medical 
condition); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  The Board 
has weighed the objective medical evidence and the Veteran's 
lay assertions, which conflict with the medical evidence, and 
finds the medical evidence to be more probative.  As noted 
above, the Veteran's service treatment records to include 
January 28, 1973 treatment notes and the March 1973 
separation examination report show that his fractures had 
healed by the time he separated from service.  The Board 
notes that the earliest post-service medical evidence of left 
foot trouble is in 1998, nearly 25 years after his period of 
service had ended.  This period without treatment is evidence 
that there has not been a continuity of symptomatology, and 
it weighs heavily against the claim on a direct basis.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board 
has considered the Veteran's testimony that he has worn an 
air cast for the last 15 years.  However, this lay evidence 
still does not account for the nearly two-decade period post-
service during which there was no treatment for the left 
foot.  Finally, the most probative medical evidence regarding 
etiology in this case is the July 2004 VA examination report, 
discussed above, which rules out a relationship between the 
Veteran's current left foot disability and the documented 
inservice injury.  

The Board is mindful of the Veteran's statements regarding 
the etiology of his current left foot disability.  The 
Veteran can attest to factual matters of which he has first-
hand knowledge; for example, he is competent to report that 
he has worn an air cast for 15 years.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
the etiology of his disability are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran 
is competent to report what comes to him through his senses, 
he does not have medical expertise.  See Layno v. Brown, 6 
Vet. App. 465, 469- 470 (1994).  Therefore, he cannot provide 
a competent opinion regarding the cause of his current 
disability.

In light of the foregoing, service connection for a left foot 
disability is not warranted.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. Right knee disability 

The Veteran contends that he has a right knee disability as a 
direct result of service or as secondary to his left foot 
disability.  For the reasons set forth below, the Board 
concludes that service connection is not warranted.  

The evidence supporting the Veteran's claim includes the 
service treatment records, which disclose that the Veteran 
was seen in August 1970 and again in August 1971 for 
complaints involving the right knee.  Effusion of the right 
knee was reported in August 1970 and the Veteran had fluid 
drained from the knee.  He had moderate edema and an abrasion 
on the knee in August 1971. 

The evidence against the claim consists of the service 
treatment records which, other than the brief treatment in 
August 1970 and August 1971, are negative for complaints or 
findings concerning the right knee.  On a report of medical 
history in November 1972 in conjunction with the extension of 
his enlistment, the Veteran referred to having swollen or 
painful joints.  During the hearing before the undersigned in 
January 2006, the Veteran apparently asserted that this was a 
reference to his knees.  It must be observed that the Veteran 
also denied at that time having a trick or locked knee.  
Examinations of the knees in November 1972 and on the 
separation examination in March 1973 failed to reveal an 
abnormality of either knee.  The initial clinical indication 
of any complaints involving the knees was approximately 25 
years following service.  See Maxson, 230 F.3d 1330.  

Following the VA examination of the joints in July 2004, the 
pertinent impression was degenerative joint disease of each 
knee.  The examiner concluded that it was unlikely that the 
Veteran's degenerative joint disease of the right knee was 
the direct or proximate result of any process of event 
related to service.  

Additional X-rays of the bilateral knees were taken in 
January 2008.  These X-rays revealed moderate to severe 
narrowing of the medial joint compartment bilaterally and 
small suprapatellar joint effusion.  No acute fracture or 
dislocation was seen.  In August 2008, a custom-made 
unloading brace for the right knee to unload medial 
compartment was requested for the Veteran.  In December 2008, 
a request was made to refurbish the right knee brace and to 
provide new sleeves for the brace.  It was noted that the 
brace was for the Veteran's right knee arthrosis.  

While the Veteran's service treatment records show he was 
treated for a right knee problem in service and post-service 
treatment records clearly demonstrate that he currently has 
right knee arthritis, there is no competent medical evidence 
indicating a nexus between the former and the latter.  
Indeed, the examiner at the July 2004 VA examination ruled 
out the likelihood of such a relationship.  The Board 
concludes, accordingly, that the medical findings on 
examination are of greater probative value than the Veteran's 
allegations regarding the etiology of his right knee 
disability.  Accordingly, service connection on a direct 
basis is not warranted here.

Finally, given that the Board has determined that service 
connection for a left foot disability is not warranted, there 
is no need to address the Veteran's claim of service 
connection for a right knee disability as secondary to his 
left foot disability.

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of service connection 
for a right knee disability.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to service connection for a right knee 
disability, to include as secondary to a left foot 
disability, is denied.




REMAND

With regard to the Veteran's claim for a higher initial 
rating for hemorrhoids, the Board must remand this issue for 
a new examination.  

In the October 2008 memorandum decision, the Court vacated 
and remanded the portion of the Board decision denying 
entitlement to a disability rating in excess of 10 percent.  
The Court noted that the Veteran had asserted that his 
hemorrhoids had worsened since his last VA examination in 
July 2004 and, therefore, another hemorrhoid examination was 
necessary to determine the current state of his disability.  
In reviewing the file, the Board agrees that a current 
examination is warranted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2008) (where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran 
for an appropriate VA medical examination 
to determine the current severity of his 
service-connected hemorrhoids.  The 
claims file must be made available to the 
examiner and the examiner must note in 
the examination report that the claims 
file was reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should describe all findings 
in detail and explain the rationale for 
any conclusions reached.  

2. Thereafter, the AOJ should 
readjudicate the claim for a higher 
initial rating for hemorrhoids.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


